Opinion of the court by
The same questions are involved in this case that were involved in the case of S. H. Miller, Trustee, v. The DelawareInsurance Company of Philadelphia, case No. 1338, in both cases there being a stipulation that the decision in this case should follow the decision in that one, except as to the amount of recovery, all other questions being identical.
Upon the authority of case No. 1338, the judgment of the court below in this case is reversed, and the court is directed to enter judgment in favor of plaintiff in error for the sum of one hundred seventy-five dollars ($175.00) and costs.
Irwin, J., who presided in the court below, not sitting; Burford, C. J., absent; all the other Justices concurring. *Page 92